DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 9, 12, 15, 18, and 21-40 of copending Application No. 16/527,926 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 

Independent claims 1, 6, 11, 16, 21 of the instant application and claims 1, 21, 26, 31, 36 of the parent application ‘926, recite an ultrasound apparatus for the transmission of an ultrasound beam from an ultrasound probe, the generation of ultrasound images from which the calculation of a recognition and index score is performed, the calculation of mean values or medians of the recognition scores of the plurality of organs for the plurality of ultrasound images as index values for the narrowing down of a target organ. Wherein the recognition scores are a measure of similarity among a plurality of a subject’s organs. The independent claims of the instant application are merely the recitation of methods of use for the control of the ultrasound apparatus claimed in approved parent application ‘926. The instant application specifies that the calculations are to be performed by a processor, however, this does not alter the apparatus originally presented in the parent application. More specifically, the parent application recites computer implemented functions/calculations that would inherently require the use of a processor to achieve. 
Although the claims discussed above are not identical, they are not patentably distinct from each other because independent claim 1 of parent application ‘926 teaches all of the limitations recited by the claims of the instant application.

Claims 2, 7, 12, 17, and 22 of the instant application and claims 9, 22, 27, 32, 37 of parent application ‘926 recite the limitations of detecting a change of an imaging organ caused by movement of the ultrasound probe and calculating an index value after detecting the change in the imaging organ. The instant application recites the method of performing this function through the use of a processor, however, as previously stated the apparatus of parent claim ‘926 would inherently require a processor to perform the recited functions.

Claims 3, 8, 13, 18, and 23 of the instant application and claims 12, 23, 28, 33, 38 of parent application ‘926 recite the limitations of narrowing-down threshold value for the index value, and narrowing down the plurality of organs of the subject having the index value greater than the narrowing-down threshold value, as the target organs. The instant application recites the method of performing this function through the use of a processor, however, as previously stated the apparatus of parent claim ‘926 would inherently require a processor to perform the recited functions.

Claims 4, 9, 14, 19, and 24 of the instant application and claims 15, 24, 29, 34, 39 of parent application ‘926 recite the limitations of deciding a determination order in which determination is performed for the plurality of organs, on the basis of the index values and decide the determination order such that the organ with a larger index value is ranked higher. The instant application recites the method of performing this function through the use of a processor, however, as previously stated the apparatus of parent claim ‘926 would inherently require a processor to perform the recited functions.

Claims 5, 10, 15, 20, and 25 of the instant application and claims 18, 25, 30, 35, and 40 of parent application ‘926 recite the limitations of determining the imaging organ on the basis of the calculated recognition scores for the parts excluding the target organs from the plurality of organs of the subject. The instant application recites the method of performing this function through the use of a processor, however, as previously stated the apparatus of parent claim ‘926 would inherently require a processor to perform the recited functions.
The claims are substantially identical to disclose substantially identical subject matter.  The instant application is a divisional of the parent application mentioned above, however, no restriction appears in the record of the parent application. Therefore, the prohibition of nonstatutory double patenting under 35 USC 121 does not apply when applicant voluntarily files and is not in response to a restriction, per MPEP 804.01.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
	The prior art of Hedlund ‘312, in view of Murphy ‘654, and further in view of Maroy ‘130 teaches an ultrasound apparatus for the transmission of an ultrasound beam from an ultrasound probe, the generation of ultrasound images from which the calculation of a recognition and index score is performed, the calculation of mean values or medians of the recognition scores of the plurality of organs for the plurality of ultrasound images as index values for the narrowing down of a target organ. Wherein the recognition scores are a measure of similarity among a plurality of a subject’s organs. However, the prior art neither teaches nor fairly well suggests computer-implemented functions of using mean or median values of recognition scores, maximum or minimum values of recognition scores, weighted mean values of recognition scores, sums of ranking scores, and a threshold value of recognition scores, among other structural and/or procedural features recited in independent claims 1, 21, 26, 31, and 36 of parent application ‘926 would not have been obvious to those skilled absent impermissible hindsight.
	As concluded from an updated search, the prior art collectively teaches an ultrasound diagnostic apparatus, wherein a processor is configured to generate images and calculate a recognition and/or index score for the narrowing down of target organs as candidates to be determined for the imaging organ from a plurality of organs on the basis of the recognition and index scores, however, does not teach using mean or median values of the calculated recognition scores, sums of ranking scores, and a threshold value of the recognition scores. Therefore, it would not be obvious to one of ordinary skill in the art in view of the prior art of record (cited above) to perform the limitations discussed above in combination with the other features recited in the independent claims.

Hedlund (US 2017/0143312) teaches calculate recognition scores by performing image recognition for the ultrasound image, where each of recognition scores is a similarity (Para [0017], “a neural network is configured to: process data representing the images reflecting the subjective expert opinion and the image variations for training, for each set of image variations for training, auto-identify image features that correlate to image features of the ultrasound images reflecting the subjective expert opinion” Wherein the correlation of auto-identified image features is seen as a measure of similarity between the obtained image data and the pre-stored image data disclosed as the subjective expert opinion; (Para [0027], “a neural network is configured to: process data representing the images reflecting the subjective expert opinion and the image variations for training, for each set of image variations for training, auto-identify image features that correlate to image features of the images reflecting the subjective expert opinion, and create a trained network comprising the auto-identified image features, wherein the trained network is configured to use the auto-identified image features to provide corrections for system parameters, said corrections predicting how to modify system parameters to obtain system parameters reflecting desired subjective expert image preferences.”) 
calculate index values of an internal structure of a plurality of internal structures on the basis of the recognition scores calculated for a predetermined number of ultrasound images (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object (wherein the imaging of the heart consists of multiple internal structures within each image, and wherein the heart is one of a plurality of organs)); (Para [0074], “a neural network 125 is configured to: process data representing the images reflecting the subjective expert opinion and the image variations for training, for each set of image variations for training, auto-identify image features that correlate to image features of the ultrasound images reflecting the subjective expert opinion, and create a trained network 130 comprising the auto-identified image features, wherein the trained network is configured to use the auto-identified image features to provide corrections for system parameters” wherein the auto-identified image features is seen as the recognition score); (Para [0059], “Each image may also be associated with a relative quality measure in order to speed up the ranking process. For example, each image may be associated with a relative quality measure based on visual quality in accordance with: [0060] Visual grading: level 1=high; [0061] Visual grading: level 2=medium [0062] Visual grading: level 3=low” wherein the visual grading level is seen as the index value of system parameters for imaging of a specific object; (Para [0059], “The procedure for quantifying subjective expert opinions of ultrasound image experts or clinicians is based on a predetermined set of ultrasound images for at least one anatomy from different types of objects obtained with known system parameter sets.” Wherein the predetermined set of ultrasound images is seen as a predetermined number of ultrasound images), 
narrow down target internal structures from the plurality of internal structures (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object (wherein the imaging of the heart consists of multiple internal structures within each image, and wherein the narrowing down is performed for the multiple internal structures));  on the basis of the index values (Para [0063], “In order to speed up the procedure, the number of images can be reduced by excluding, for example, the images having a visual grading of level 3….the best image in terms of subjective quality (i.e. a winning image) is determined and the winning image is associated with an increased image ranking measure and the loosing image, i.e. the image determined to have a lower subjective quality” Wherein image ranking is based on the visual grading level which is seen as the index value, due to the comparison of images based on specific anatomy or pattern within a set of ultrasound images as disclosed in Para [0063] of Hedlund), shown in Fig. 5 and steps 86 and 87 of Fig. 7), and
determine the imaging organ of the subject on the basis of the recognition scores for the internal structures which are narrowed down (Para [0057], “At step 40, a system protocol for the anatomy being studied is selected. The system protocol may for example be a protocol for imaging of a heart including a number of different system parameter sets. This selection may be automatic or may be a manual selection made by the clinician or operator. At step 41, at least one system parameter set is selected for the specific anatomy being studied based on an image ranking measure reflecting a subjective expert opinion of ultrasound images or manually set by the user, which will be described in more detail below. This selection of start or initial system parameters sets may be performed by the expert unit 28.” Wherein the determination of an imaging organ may be automatically determined by the expert unit (28) on the basis of quality metrics of a set of ultrasound images and narrowed down as disclosed in Hedlund (Para [0063])). Although Hedlund is shown to teach the calculation of recognition and index scores for the narrowing down of target organs, it does not however, teach the computation of a mean or median of the recognition scores, sums of the ranking scores, and/or a threshold value of the recognition scores, and would have required impermissible hindsight from applicant’s disclosure to arrive at the claimed combination of features.

Murphy (US 10,127,654) teaches candidates to be determined for the imaging organ (Claim 1, “a memory to store medical image data representative of a tissue structure; and processing circuitry configured to: operationally connect to the memory; for each of a plurality of threshold values, extract a respective set of regions from the medical image data by performing threshold processing of the medical image data using the threshold values, wherein the same medical image data is processed using each of the threshold values; select regions meeting at least one predetermined condition from among the respective sets of extracted regions; and determine a region representative of the tissue structure in the medical image data by combining the selected regions corresponding to the tissue structure, wherein the selected regions are candidate regions that may represent the tissue structure obtained using the plurality of threshold values” wherein the image data is seen to be narrowed down by threshold values to determine/select medical image data that is representative of a tissue structure of interest, and thus, is seen to be a candidate for an imaging organ) Although Murphy is shown to teach the determination of candidates for the imaging organ, it does not however, teach the computation of recognition scores, ranking scores, index scores, a mean or median of the recognition scores, sums of the ranking scores, and/or a threshold value of the recognition scores, and would have required impermissible hindsight from applicant’s disclosure to arrive at the claimed combination of features.

Maroy (US 2006/0269130) teaches a plurality of organs (Para [0416], “It then remains to recognize the organs corresponding to the various labels. The hierarchical representation proposed here ought to facilitate this recognition step, by charting the merge level making it possible to reveal a specific organ isolated from the others and as a single piece.” Wherein a plurality of organs are labeled hierarchically and narrowed down to a single organ; (Para [0015], “Consequently, whatever the method of segmentation, the outlines of the organs traced must be visible in order to prevent the regions of interest from encompassing two organs or parts of organs with different functions”) Although Maroy is shown to teach the narrowing down of a plurality of organs to a single organ, it does not however, teach the computation of recognition scores, ranking scores, index scores, a mean or median of the recognition scores, sums of the ranking scores, and/or a threshold value of the recognition scores, and would have required impermissible hindsight from applicant’s disclosure to arrive at the claimed combination of features.
	As discussed in an interview on 11/04/2021, the claims are integrated into significantly more than the judicial exception in the form of abstract ideas under the grouping of mental processes due to the incorporation of the setting step of set imaging conditions suited to the determined imaging organ based on the calculated recognition scores. Wherein this limitation in combination with the other elements of data acquisition and analysis, is seen to sufficiently integrate the claims into significantly more than the judicial exception, as the claims do not merely amount to data collection, analysis, and displaying of results. Rather, the system sets conditions for imaging based on the analysis of data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793